Case 3:18-ap-03022      Doc 52    Filed 11/11/19 Entered 11/11/19 14:42:50        Desc Main
                                  Document     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

In Re:                                      )      Case No. 18-30213

                                                   Adv No. 18-3022
                                            )
JOHN B. STONER                              )      Chapter 7
                                            )
                                            )
         Debtor                             )



                        WITHDRAWAL OF DOCUMENT
______________________________________________________________________________

         SAMUEL J. PETROFF, Attorney for Debtor, John B. Stoner, withdraws the document

No. 51, Witness list, filed herein on November 11, 2019.

                                            Respectfully submitted,


                                            LAGOS & LAGOS, P.L.L.



                                            /s/Samuel J. Petroff ______________
                                            By: SAMUEL J. PETROFF (0014983)
                                            ATTORNEYS for Debtor
                                            5057 Troy Road
                                            Springfield, Ohio 45502
                                            (937) 323-5555
